Jilin Huazheng Agriculture & Animal Husbandry Development Co., Ltd.


Henan Zhongpin Food Share Co., Ltd.
 

 
Assets Leasing Agreement
 

 
December 30, 2008
 
[pg1.jpg]


 
 

--------------------------------------------------------------------------------

 




Assets Leasing Agreement
Party A (lessor): Jilin Huazheng Agriculture & Animal Husbandry Development Co.,
Ltd.
Address: Helong Economic Development Zone, Changchun City, Jilin Province
Party B (lessee): Henan Zhongpin Food Share Co., Ltd.
Address: 21 Changshe Road, Changge City, Henan Province


Whereas.
Both Party A and Party B signed an asset lease agreement on  December 30, 2008.
Both Parties have completed the related stipulations contained in the letter of
intent. Party A held a general meeting of shareholders on December 21, 2008
agreeing to lease out the assets to Party B according to the agreement; Party B
held a meeting of the board of directors on December 21, 2008, and agreed to
lease the assets of Party A. In order to utilize the production capacity of
Party A’s equipment to maximize the economic benefit for both parties and gain a
win-win situation, under the principles of honesty and trust, equality and
mutual benefit, and by friendly consultations, Party A and Party B agree to
enter into an agreement and carry it out as follows according to the
corresponding laws and regulations stated in “The Economic Contract Law of the
People's Republic of China”:


Section One BASIC CONDITION OF LEASED ASSETS
1. Location of Leased Assets:
Gongzhuling City, Jilin Province
2. Scope of Leased Assets:
Party A owns equipment for live pig slaughtering, cutting, refrigeration and
cold storage and also has workshops, office buildings, dining-rooms, guard
houses, some buildings for official business and domicile and related equipment.
The equipment includes but is not limited to water and
electricity, dirt-discharge, pig houses, logistics, dwelling houses, office
building and other facilities, manufacturing instruments, lands related to the
above leased properties (including greenbelt, plants, flower and grass),
roadways, bounding wall and so forth.
 
[pg2.jpg]
 
 
 

--------------------------------------------------------------------------------

 


The above mentioned assets are on the basis of assets listed in the agreement’s
attachment “Leased Assets List”.
3. Function of Leased Assets
Hogs purchasing, slaughtering & processing, refrigeration and storage, sales.
If Party B needs to reconstruct and expand construction for arts & crafts as
well as processes, Party A shall cooperate and bear all expenses inccurred under
the premise of keeping Party A’s assets intact or improving assets’ efficiency;
If Party B needs to change the function in use, it is necessary to get
permission in written form from Party A. The expenses attributed to a change in
function will be assumed by Party A.


Section Two DELIVERY STANDARD OF LEASED ASSETS
1. The delivery standard of leased assets means the approved current standard by
both once lessor delivers leased property to lessee.
2. Manufacturing equipment shall be delivered in operating condition without
deformity or damage. Assets detailed in the “Leased Assets List” shall be given
a clear indication of purchase year, production area, brand and so forth.
3. Housing and equipment shall be delivered in working condition. The list shall
be give a clear indication of quality of condition, construction or purchase
year, fixed year of installation and use, production area, brand and so on.


Section Three LEASE TERM
1. Both Party A and Party B agree that the term for the above lease will be
three years from December 30,2008.
2. If Party B needs to continue the lease after its expiration, Party A shall be
given written notice of such intent one month before expiration. Within 10 days
after receiving the notice, Party A shall inform Party B in written form whether
it agrees to continue leasing or not. Otherwise, it shall be regarded as an
approval that both should execute the agreement. Or through another negotiation,
both sign the renewal of the contract.
 
[pg3.jpg]

 
 

--------------------------------------------------------------------------------

 


3. During the lease term and after expiration, if a third party proposes to
purchase the assets Party A leased to Party B, Party B shall have priority under
the same condition.


Section Four RENTS, CASH DEPOSIT, PAYMENT TERM AND METHOD
1. Rents standard: Party B shall pay ￥2,800,000 RMB per year for leasing the
assets contained in the “Leased Assets List” from Party A, that is to say the
standard annual rents is ￥2,800,000 RMB.
2. Rent period, payment method: Prepayment method is adopted here, that is to
say Party B should pay quarterly rents every quarter to Party A. After entering
into the agreement, Party B should prepay the first quarter’s rent of ￥700,000
RMB within 15 days upon the execution of the agreement; quarterly rent
thereafter shall be paid within the last 15 days of each quarter until the rent
for the whole lease period has been paid. Party A shall provide Party B with the
bank account number for receiving rents through wire remittance. Within 3 days
upon receipt of rents, Party A should issue a formal invoice.
3. Cash Deposit: Within 15 days upon execution of the agreement, within 3 days
before Party A delivers the leased property to Party B, Party B shall deposit
￥300,000 RMB as a cash deposit for lease assets into the bank account designated
by Party A. Within 3 days once receipt of money, Party A should issue receipt
voucher for Party B. When lease period is over, Party B shall complete Item 10
“the return of lease property” stipulated in the agreement. Within 3 days after
the signature and approval by both sides on “Leased Assets List,” Party A shall
return the ￥300,000 RMB cash deposit to Party B.
 
[pg4.jpg]

 
 

--------------------------------------------------------------------------------

 


Section Five DELIVERY OF LEASE
1. Within 10 days after entering into the agreement, Party A shall provide the
list of leased assets for Party B, and the two parties shall approve the first
test of the leased assets.
2. After the first test of the leased assets, Party A shall bring forward the
equipment and facilities with quality problems so that Party B can repair or
acquire them within five days for the purpose of the lease agreement.
3. When leased assets are delivered, both parties will approve that there are no
equipments or facilities that don’t work, Party B may refuse to accept them.
4. Within 15 days after the agreement, Party A shall deliver the leased property
from the list for Party B to use. If the date Party A delivers does not agree
with the beginning date of the lease term stipulated in the agreement, the end
date of the lease term shall be adjusted and be postponed accordingly (lease
term is three years).
5. When delivering the assets, Party A shall deliver the “Leased Assets List.”
Both Parties should sign and seal the list to signify their approval.
6. The date on which Party A delivers all the leased property contained on the
list is the dividing point between the management and use of the leased assets
and related responsibility stated by laws and regulations, and also the
commencement date on which to calculate rents.


Section Six REPAIR, MAINTENANCE AND MANAGEMENT OF LEASE
1. Party B shall be responsible for ordinary repairs, maintenance and management
of the leased assets. The management scope includes affiliated facilities and
land related to the leased assets; Party B shall assume management expenses
while Party A has the right to supervise and check up on the leased assets.
2. Party B shall be responsible for finding hidden problems in time to prevent
risk.
 
[pg5.jpg]

 
 

--------------------------------------------------------------------------------

 


3. During lease term, expenses generated by normal repair and overhaul from
breakdown should be assumed by Party B. Party B shall exempt from
responsibilities for loss or waste caused by force majeure.
4. Party B shall be responsible for the annual survey and checkup and assume the
related expenses while Party A shall assist.
5. During the lease term, Party B shall be responsible for the safety and
management of the leased assets, while Party B shall cooperate and cannot deny
the other party the use of them reasonably for management uses.


Section Seven DISPOSAL ON CONSUMABLE ENERGY SOURCES, RAW MATERIALS, LOW-VALUE
CONSUMPTION GOODS, WORK TOOLS, PARTS AND ACCESSORIES
1. On the day Party A delivers all lease assets to Party B, Party A shall verify
and hand over the consumable energy resources, including water, electricity and
gasoline. Party A shall be responsible for the expenses before verification
while Party B shall answer for the cost after verification.
2. Party B can purchase the present materials and low-value consumption goods of
Party A with One-off payment according to current market price. However, Party A
can keep and dispose them if both parties will not reach to an agreement.
3. When Party A hands over the work tool and Parts &Service purchased by
himself, it is necessary for both to give clear indication of producing area,
names, brands and fixed year for use and purchased prices; after expiration or
termination of the agreement, Party B shall return on time all properties to
Party A (Party B shall complement the damaged and used equipments with equal
quality and quantity or compensate in terms of the prices purchased by Party A).
4. All free accessories of leased equipment and facilities (including but not
limited to instruction, blueprint, work tool and Parts, etc.) shall be used for
free by Party B (copies). Party A delivers use certificates of special type
facility and metric utensils as well as other certificates to Party B and take
one-off hand-over registration, while Party A mustn’t hide and destroy them.
Within 6 months, Party A should deliver sewage emission permits (opinion letter)
to Party B. During the term of un-delivery, Party B should make sure not to
affect Party B’s normal operation. After agreement’s expiration or termination,
Party B shall return all back to Party A.
 
[pg6.jpg]


 
 

--------------------------------------------------------------------------------

 


Section Eight CREDITOR’S RIGHTS AND LIABILITIES
1. Since it is a lease agreement and Party A and B both are independent Company
Artificial Person, the former right and liability of credit from Party A shall
have nothing to do with Party B. Party B shall make sure that creditor’s rights
and liabilities would not affect Party B’s normal operation. In case Party A
violates the above assurance, Party B owns the right to dissolve the agreement
unilaterally. Party A shall compensate the lost related.
2. All the rights and liabilities generated in operational activities when Party
B uses leased property, shall be taken by Party B. Party A has nothing to do
with it.


Section Nine LABOR EMPLOYMENT
1. Since the agreement is a lease contract and Party A and B all are independent
Company Artificial Person, Party B shall not be responsible for former employees
of Party A; Party B can hire new employees publicly in terms of national laws
and regulations, however, under the same condition, the former employees can be
chosen according to their achievements and capabilities; after former employees
are hired by Party B, their salaries and benefits will be consistent to those of
other employees hired publicly.
2. Party A shall take charge to deal with any problem before transfer of Party
A’s original employees. Party B shall not be responsible for that.
3. Party B shall preside over safety of all employees, salaries, benefits and
expenses independently while Party A shall not be responsible for that.
 
[pg7.jpg]

 
 

--------------------------------------------------------------------------------

 


Section Ten RETURN OF LEASED ASSETS
1. After the agreement is rescinded or terminated, Party B shall be responsible
for the right and duty caused by him during lease, settle all payable expenses
and return the lease within 20 days. Party B shall return all leased property
and assure that all leased assets maintains its original features and function
and functions normally the same as when Party A delivers them to Party B.
2. According to the “Leased Assets List,” Party B shall submit the return report
to Party A in written form within 3 days after rescission or termination of the
agreement. Party A shall verify the return lease within 7 days after it has been
returned. If the return lease is not verified by Party A in more than 7 days,
Party B shall be regarded to carry out his duty in terms of the agreement.
3. After the lease assets are verified by both parties, Party B shall repair or
purchase the lost and destroyed equipment and establishment brought forward by
Party A within 5 days in order to guarantee the assets of Party A in good
condition and assure that all leased assets maintains its original features and
function and functions normally the same as when Party A delivers them to Party
B.
4. During lease term, the assets purchased by Party B shall belong to Party B;
after rescission or termination of the agreement, Party B can make reasonable
prices for Party A or take them by himself. However, Party B shall remove the
equipment and establishment set up by himself under the premise of not
influencing the security or function of assets of Party A or not causing any
damage or hidden trouble and not affecting all equipment or facilities’
operation.


Section 11 LEASE COOPERATION
1. Party A shall assist Party B to finish the registration before Party B sets
up Jilin Zhongpin Food Co., Ltd., located in Gongzhuling; this agreement shall
be implemented by Jilin Zhongpin Food Co., Ltd., which is operated by Party B in
Gongzhuling.
2. Jilin Zhongpin Food Co., Ltd., which is invested by Party B, shall use the
lease objectives owned by Party A, and shall run its business formally. Party B
shall operate its business on its own, check accounts independently, and take on
full responsibility for the success of the business. As to the issue of the
establishment of Jilin Zhongpin Food Co., Ltd., Party B should make a pledge to
Party A that Jilin Zhongpin Food Co., Ltd. invested by Party B shall implement
the content prescribed in the agreement.
 
[pg8.jpg]

 
 

--------------------------------------------------------------------------------

 


3. Party B shall pay for the fees including the test fees, water, water quality
testing fees, sewage emission fees during the production and operation period,
and also pay for land tax (payment method suspends) of lease property as well as
health examination fees of all employees who conduct operation within lease
term. The rest shall be paid by Party A;
4. All products (including but not limited to carcass meat) and red meat
produced within lease term shall be sold under Party B’s own brand of products;
Products like segmented meat shall be sold as Party B’s own brand of products.
Party A should assist Party B to alter its original slaughtering certificate in
order to assure Party B owns the qualification of fixed-point slaughtering.
5. During the lease term, Party A is responsible to report, communicate and
coordinate with local government and governmental functional department to
ensure Party A to acquire the understanding and support from local government
and all municipal departments and sections.
6. During the lease period, both Parties shall make efforts to get funding
support from the local government and functional department to put into related
programs. In principle, specific funds support should be used for specific
programs and its responsibility should be assumed by the user.
During the lease cooperation term, as to any volunteer subsidy obtained, both
sides will negotiate on how to use them according to each specific situation.


Section 12 PARTY A’S RIGHTS AND OBLIGATIONS
1. Party A has the right to sign the contract and shall be obliged after the
contract goes into effect.
2. Party A Shall have the right to demand that Party B pay rents according to
the agreed amount under the contract.
3. Party A has full ownership of the leased property. Party A owns the right to
supervise the safe maintenance of assets, as well as their rights and interests
during its operational management.
 
[pg9.jpg]

 
 

--------------------------------------------------------------------------------

 


4. Party A pledges the leased property ownership belongs to Party A, and hasn’t
rented its use rights out to the third Party.
5. Party A guarantee there is no disagreement on ownership and shall not affect
Party B's normal production and operation activities due to Party A’s reasons.
6. Party A pledges not to intervene in Party B’s formal business and operations
and its normal use of the leased property.
7. Party A shall assist Party B in petitioning the local government to strictly
put into place favorable policies, and coordinate and handle various social
relationships during the term of the contract in order to assure Party B enjoys
equal treatment in the region.
8. During the lease term, Party A cannot engage in production of the same
material as Party B in the Gongzhuling administrative district.
9. Party A pledges to assist Party B to conduct normal production and operations
on the date of entry.


Section 13 PARTY B’S RIGHTS AND OBLIGATIONS
1. Party B has the right to sign the contract and shall be bound to the items
and clauses herein once the contract has taken effect.
2. Party B shall pay for the rent to Party A as regulated; if any third party
claims to the leased property which prohibits Party B to use or get gains from
the leased property, Party B has the right to decrease rent or refuse to pay.
3. Party B pledges not to engage the illegal activities with leased property.
4. Party B is responsible for the maintenance of the leased assets; after
obtained the consent from Party A, Party B can enhance the leased assets or add
additional assets, and conduct the technical improvements or craftwork
adjustments, accordingly, the newly added assets shall belong to Party B.
5. Party B shall use leased property according to this agreement or the features
of the leased property, and Party B don’t take the compensation obligation for
the fair wear and tear.
6. During lease term, Party B don’t have such rights, including but not limited
to sell, rent, transfer and give guarantee with the leased assets, or make the
leased assets as mortgages. In case any situations happens, Party A owns the
right to dissolve the agreement and don’t return the rents.
 
[pg10.jpg]


 
 

--------------------------------------------------------------------------------

 


7. Party B shall be responsible for financial or personal safety caused by using
leased property for its operational activities during lease period.
8. Under the same condition, Party A owns the priority of products supply which
produced by Party B.
9. Party B shall pay the taxes and expenses involved in normal operation during
the leased term.
10. Within lease period, Party B should cherish and maintain the leased property
and make assure that it is under the normal operation until the end of the lease
term. Damages due to Party B’s improper use or other reasons, Party B shall be
responsible for repair (and assume repair expenses), or shall compensate with
same amount for Party A.


Section 14 MODIFICATIONS, RELEASE AND TERMINATION OF THE AGREEMENT
1. Through friendly negotiation by Both Parties, the Agreement can be altered or
dissolved.
2. If the Agreement has to be exempted ahead of the expiration date because of
legal issue or stipulated issue, neither Party shall undertake the default
obligation.


Section 15 BREACHING OBLIGATIONS
1. Both Parties shall handover and takeover the lease assets according to the
provisions and clauses in the Agreement. In the event that Party A fails to
deliver the lease to Party B or Party B fails to return the lease to Party A
according to the Agreement, the defaulting party shall pay ￥20,000 RMB to the
observant party per day for such delay.
 
[pg11.jpg]

 
 

--------------------------------------------------------------------------------

 


2. Party B shall pay rents according to the agreement’s stipulation. In the
event that Party B fails to pay rent during the lease period, Party B shall pay
defaulting penalty with the percentage of one two-thousandth of the rent due per
day to Party A since the due date. The default penalty shall be counted from the
date of delay until the day Party B pays enough rents; If the delay period is
over 3 months, Party A has the right to dissolve the agreement unilaterally. At
the same time, Party B should pay defaulting penalty to Party A as above
mentioned.
3. Party A shall provide leasing notes, otherwise Party B has the right to
refuse to pay rents; Party A shall assist Party B to acquire fixed-point
slaughtering qualification certificate according to the agreement’s stipulation,
otherwise Party B can dissolve the agreement unilaterally.
4. If either Party dissolve the agreement unilaterally without the approval of
the opposite Party and without certain legal or stated events, the Party
breaches shall pay the breach penalty to the other side. The penalty sum is the
total rent for the period from the breaching date to the expired date of the
agreement.
5. Because of Party A’s leased assets mortgage, remaining problems, civil
disputes that Party B suspend the agreement, Party A shall take suspend days as
rents date to compensate Party B’s lost; If the agreement can not be fulfilled,
Party A shall take unfulfilled days as rents date to compensate equal amount to
Party B.


Section 16 SETTLEMENT OF DISPUTES
Both sides shall settle the disputes arising from performance of the contract
through consultation; should both parties fail to reach agreement, the parties
shall respond to Beijing Arbitration Committee for arbitration.


Section 17 FORCE MAJEURE
1. The force majeure in this contract refers to any riot, civil strife, war,
adjustments to governmental policies, rules, or earthquake, visitation of
Providence or other unpredictable, unavoidable, unconquerable reasons.
2. Should either party that influenced by the force majeure and unable to
perform the liabilities under the contract, its liabilities and obligations
shall be discontinued during the period of force majueure, and the term for such
obligations shall be automatically extended until the breakup of the force
majeure and such party shall be exempted from the correlated liabilities causing
from the force majeure.
 
[pg12.jpg]

 
 

--------------------------------------------------------------------------------

 


3. Either Party that encounters force majeure shall notify the other Party in
written form immediately and provide evidences indicating the duration of the
force majeure within 30 days since the end of the accident.
4. In the event of any force majeure, either party shall negotiate immediately
for the reasonable settlement and shall make all the reasonable and fair effort
to minimize the bad impact arising from the force majeure.
5. If the duration of the force majeure exceeds 120 days and both Parties are
unable to get a reasonable settlement through negotiation, either Party can
terminate the contract without undertaking defaulting liabilities.


Section 18 EXCLUSIVEVALID ADDRESS OF BOTH PARTIES
1. All notices that Party A delivers to Party B, shall be in accordance with the
following exclusive valid address of Party B:
Addressee: Liu Chaoyang
Address: 21 Changshe Road, Changge City, Henan Province
Postcode: 461500
Fax: 0374-6219387
Tel : 0374-6219311
2. All notices that Party B delivers to Party A, shall be in accordance with the
following exclusive valid address of Party A:
Addressee: Han Zhenfa
Address: No.322, Liaoning Road, Changchun City, Jilin Province
Postcode: 130051
Fax: 0431-82700268
Tel : 0431-82726555


Section 19 MISCHELLAEOUS
1. As an indispensable part of this contract, the exhibits have the same legal
effect as the contract.
 
[pg13.jpg]


 
 

--------------------------------------------------------------------------------

 


2. Regarding the clauses not completely included in the contract, both parties
shall enter into a supplemental agreement in written form after negotiation.
3. There are six duplicates of the contract and each party shall hold three with
the same legal effect. The agreement shall be in effect upon the authoritative
representatives’ signatures with seals (signatures from legal representatives or
authoritative representatives ).
 
Party A: Jilin Huazheng Agriculture & Animal Husbandry Development Co., Ltd.
Authorized Representative: /s/ Shen Yunxiang


Party B: Henan Zhongpin Food Share Co., Ltd
Authorized Representative: /s/ Liu Chaoyang


Signing Date:  30 December 2008
 
[pg14.jpg]

 
 

--------------------------------------------------------------------------------

 
 